Citation Nr: 0913433	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO.  06-12 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel




INTRODUCTION

The Veteran served on active duty from June 1967 to June 
1969.  He died in July 2004, and the appellant is his 
surviving spouse.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio. 

It is noted that, although having requested a hearing before 
a travel section of the Board, the appellant failed to appear 
for the hearing scheduled in September 2008.  Notice of the 
hearing was mailed to the claimant's address of record one 
month prior to the scheduled hearing date and was not 
returned as undeliverable.  No request was received for 
rescheduling.  Therefore, the request for hearing is deemed 
withdrawn, and the appeal is being processed accordingly.  
38 C.F.R. § 20.704 (d) (2008).        


FINDINGS OF FACT

1.  The Veteran died in July 2004.  The immediate cause of 
death was reported as cardiac dysrhythmia due to 
arteriosclerotic heart disease.  No other significant 
condition contributing to death was reported on the death 
certificate.

2.  At the time of the Veteran's death, service connection 
was in effect for diabetes mellitus, rated as 20 percent 
disabling and bilateral peripheral neuropathy of the lower 
extremities, each rated as 10 percent disabling.

3.  A cardiac disorder was not manifested during service or 
within one year of service separation.

4.  There is no competent evidence showing that a service-
connected disability was the immediate or underlying cause of 
the Veteran's death; nor is there competent evidence showing 
that a service-connected disability or disabilities 
contributed substantially or materially to cause death.


CONCLUSIONS OF LAW

1.  Arteriosclerotic heart disease was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been incurred during such service.  38 U.S.C.A. §§ 1101, 
1110, 1111, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

2.  A service-connected disability did not cause or 
contribute substantially or materially to the cause of the 
Veteran's death.  38 U.S.C.A. §§ 1310, 5103, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. § 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided in correspondence from the RO dated 
in October 2004.  It notified the claimant of VA's 
responsibilities in obtaining information to assist in 
completing this claim, identified the claimant's duties in 
obtaining information and evidence to substantiate her claim, 
and requested that she send in any evidence in her possession 
that would support the claim.  (See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Formerly, 
the elements of proper notice included informing the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Section 3.159 was recently amended, 
effective May 30, 2008 as to applications for benefits 
pending before VA on or filed thereafter, to eliminate the 
requirement that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  73 Fed. Reg. 23353 (April 30, 2008). 

Where the veteran was service-connected for any disability 
during his lifetime, section 5103(a) notice must include (1) 
a statement of the conditions, if any, for which a veteran 
was service-connected at the time of his or death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service- 
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service-connected.  Hupp v. Nicholson, 21 
Vet App 342 (2007).

The first two notice elements listed in Hupp were not 
provided in the VCAA letter noted above that was issued to 
the claimant.  Although the appellant received inadequate 
notice, and that error is presumed prejudicial, the record 
reflects that the purpose of the notice was not frustrated.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In this case, the Board finds that the error did not affect 
the essential fairness of the adjudication.  In this regard, 
the Board finds that the purpose of the notice was not 
frustrated in this case, as written statements on appeal by 
the appellant demonstrated actual knowledge of what was 
needed to substantiate the claims.  In the substantive 
appeal, she specifically asserted that the service-connected 
diabetes mellitus caused the Veteran's heart problem.  
Moreover, as noted below, the record reflects that VA has 
obtained all available relevant medical evidence identified 
by the appellant.

VA has obtained service medical records, post-service private 
treatment records of Dr. Ball and Holzer Medical Center - 
Jackson and assisted the appellant in obtaining evidence.  It 
is noted that in August 2006, Dr. Ball office indicated that 
no additional records for the period from February 2002 to 
July 2004 existed.  The Board finds that there is no duty on 
VA's part to obtain a medical opinion because there is no 
competent evidence of record indicating that the Veteran's 
cause of death may be associated with his active service.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The stated 
cause of death was first shown many years after separation 
from service and there is no competent evidence to show that 
the conditions are a result of service or a service connected 
disorder.  The standards of McLendon have not been met.  The 
service and post-service medical records provide evidence 
against the claims.  A decision on the merits at this time 
does not violate the duty to assist or prejudice the 
appellant.  See also Bernard v. Brown, 4 Vet. App. 384 
(1993).

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
Veteran's service treatment records have been obtained, and 
available private medical records have been acquired.  A 
medical opinion was not obtained since no competent evidence 
suggests a link between the Veteran's cause of death and 
service or service connected disability.  For the foregoing 
reasons, the Board concludes that all reasonable efforts were 
made by the VA to obtain evidence necessary to substantiate 
the appellant's claim, and no further assistance to the 
appellant with the development of evidence is required.  

Analysis

Service connection for the cause of a veteran's death may be 
granted if a disability incurred in or aggravated by service 
was either the principal, or a contributory cause of death.  
38 C.F.R. § 3.312(a) (2008).  For a service-connected 
disability to be the principal cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  38 C.F.R. § 3.312(b) 
(2008).  For a service-connected disability to constitute a 
contributory cause, it must contribute substantially or 
materially.  It is not sufficient to show that it casually 
shared in producing death, but rather it must be shown that 
there was a causal connection.  38 C.F.R. § 3.312(c) (2008).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2008).  A current disability must be related to service or 
to an incident of service origin.  A veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between the veteran's service and 
the disability.  Boyer v. West, 210 F.3d 1322 (Fed. Cir. 
2000); Maggitt v. West, 202 F.3d 1370 (Fed. Cir. 2000).  
Service connection may be granted on a presumptive basis for 
certain chronic diseases, including cardiovascular-renal 
disease, if they are shown to be manifest to a degree of 10 
percent or more within one year following the Veteran's 
separation from active military service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2008).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service treatment records are silent as to complaints, 
findings, treatment or diagnoses relating to heart disease.  
During the Veteran's lifetime, service connection was in 
effect for diabetes mellitus, rated as 20 percent disabling 
and bilateral peripheral neuropathy of the lower extremities, 
each rated as 10 percent disabling.  The Veteran died in July 
2004.  The immediate cause of death was reported as cardiac 
dysrhythmia due to arteriosclerotic heart disease.  No other 
significant condition contributing to death was reported on 
the death certificate.  The etiology of the Veteran's cardiac 
dysrhythmia due to arteriosclerotic heart diseased was not 
shown.

In evaluating whether entitlement to service connection for 
the cause of the Veteran's death is warranted on a 
presumptive basis, there is no clinical evidence of record of 
a heart disorder or of any disability which would constitute 
cardiovascular-renal disease until 2004.  Accordingly, the 
Board finds that entitlement to service connection for the 
cause of the Veteran's death on a presumptive basis is not 
warranted because a heart disorder was not shown within the 
applicable presumptive period following his separation from 
service.  38 C.F.R. § 3.309 (2008).  The Board now turns to 
the issue of whether service connection for the cause of the 
Veteran's death is warranted on a direct basis.

The record reflects that the Veteran died as a result of 
cardiac dysrhythmia due to arteriosclerotic heart disease in 
July 2004.  At no time has any treating provider related the 
Veteran's cardiac disorder to his period of active service or 
to any service-connected disability.

There are no available service records demonstrating that the 
Veteran developed cardiac problems, nor is there medical 
evidence of such conditions until July 2004, some decades 
after separation from service.  Private medical records show 
treatment for a variety of disorders but do not include 
reference to any heart disorders.  In view of the lengthy 
period without evidence of treatment, there is no evidence of 
a continuity of treatment or symptomatology, which weighs 
heavily against the claim.  Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).

The claims file does not contain any competent evidence to 
show that the Veteran's service-connected diabetes mellitus 
or peripheral neuropathy caused or contributed substantially 
to his death.  There is no evidence connecting either of 
these disabilities to the Veteran's death.  Thus, the Board 
finds that entitlement to service connection is not warranted 
either on direct or secondary basis.

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
As there is no evidence of any cardiac disorder either in 
service or for many years after, the Board finds that an 
opinion regarding the etiology of the Veteran's cause of 
death need not be obtained in this case.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  Here, there is no 
probative evidence relating the Veteran's cardiac disorder to 
his period of active service.  Accordingly, service 
connection is not warranted on direct basis for the cause of 
the Veteran's death.  Furthermore, there is no competent 
evidence linking the Veteran's death to his service-connected 
diabetes mellitus or peripheral neuropathy.

The Board has considered the appellant's assertions that the 
Veteran's death was caused by his diabetes mellitus.  
However, the medical evidence fails to show that Veteran's 
service-connected diabetes mellitus contributed significantly 
to the Veteran's death.

Additionally, the appellant, as a layperson, is not competent 
to give a diagnosis or medical opinion on the etiology of a 
disorder.  Bostain v. West, 11 Vet. App. 124 (1998); Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); Routen v. Brown, 10 
Vet. App. 183 (1997) (layperson is generally not capable of 
opining on matters requiring medical knowledge).  Thus, her 
allegations alone are insufficient to constitute competent 
medical evidence.

The evidence demonstrates that the Veteran's cardiac disorder 
developed many years after service, and were not caused by 
any incident of service.  There is no competent medical 
evidence which relates the Veteran's cause of death to his 
service or a service-connected disability.  Thus, there is no 
basis for service connection for the cause of the Veteran's 
death.  As the preponderance of the evidence is against the 
appellant's claim for service connection for the cause of the 
Veteran's death, the Board finds that service connection is 
not warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Service connection for the cause of the Veteran's death is 
denied.



____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


